department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ---------------------- refer reply to cc eee eb qp1 plr-127211-18 date date internal_revenue_service number release date index number --------------------------------- --------------------------- ------------------------------- ------------------------------------ ---------------------------- -------------------------- in re ---------------------------- legend decedent trust t child a child b child c child d state s ira x --------------------- ---------------------------------------------------- ---------------------- ------------------------ ------------------- -------------------- --------------- -------------------------------------------------------------------------------------------- ------------------------------------------------------ dear -------------------- this is in response to a request for a letter_ruling under sec_401 and sec_408 of the internal_revenue_code code submitted on behalf of trust t by its authorized representative in correspondence dated date and revised by correspondence dated date plr-127211-18 the following facts and representations have been submitted under penalty of perjury in support of the ruling requested decedent died in after her required_beginning_date as that term is defined in sec_401 decedent was survived by four children child a child b child c and child d all of whom were alive as of the date of this ruling_request prior to her death decedent established trust t which has not been amended revoked or otherwise changed since that date the terms of trust t provide that trust t was revocable by decedent prior to her death but irrevocable upon her death trust t is valid under the laws of state s in which decedent resided on the date of her death decedent was the owner of ira x an individual_retirement_arrangement ira trust t was named the beneficiary of ira x by means of a beneficiary designation dated date prior to decedent’s death prior to date ira x’s custodian was provided with information concerning the terms of trust t and the identities of its beneficiaries the terms of trust t provide that at the death of decedent the residual balance of the trust property including ira x was to be divided into separate trusts for each of decedent’s descendants per stirpes trust t identifies decedent’s four children the co-trustees of trust t propose to divide ira x by means of trustee-to-trustee transfers into four distinct iras each for the separate benefit of one of decedent’s four children each transferee ira will be maintained in the name of decedent deceased for the benefit of trust t for the benefit of the child beneficiary for example one transferee ira will be maintained in the name of decedent deceased for the benefit of trust t for the benefit of child b distributions from each of these transferee iras will be made over the life expectancy of child a the eldest of decedent’s four children your authorized representative has represented that the funds in ira x have not yet been distributed except for required minimum distributions intended to meet the requirements of sec_401 based on the facts and representations the following rulings were requested the beneficiary iras created by means of trustee-to-trustee transfers which will be titled decedent deceased fbo trust t fbo name of child beneficiary constitute inherited iras as that term is defined in sec_408 the creation of the above-referenced iras for the benefit of each child beneficiary by means of trustee-to-trustee transfers as provided in revrul_78_406 shall not constitute taxable_distributions or payments as those terms are defined for purposes of sec_408 to each child beneficiary nor will they be considered plr-127211-18 attempted rollovers of the iras to each child the iras created by trustee-to-trustee transfers of ira x maintained by decedent at her death to an ira shall be set up in the name of decedent for the benefit of trust t for the benefit of each child beneficiary and may be maintained separately for purposes of determining the required minimum distributions under sec_401 the minimum distribution_requirements under sec_401 concerning the iras created by trustee-to-trustee transfers for the benefit of each child beneficiary may be met by distributing amounts annually from each distinct ira computed using the remaining life expectancy of the eldest child beneficiary utilizing the single life expectancy table provided at sec_1_401_a_9_-9 q a-1 of the income_tax regulations beginning with the calendar_year reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 c law under sec_401 a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee will be distributed to such employee not later than the required_beginning_date or will be distributed beginning no later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that if the distribution of the employee’s interest has begun in accordance with sec_401 and the employee dies before his entire_interest has been distributed to him the remaining portion will be distributed at least as rapidly as under the method being used under sec_401 as of the date of death sec_401 provides in relevant part that the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age ½ sec_401 provides that designated_beneficiary means any individual designated as a beneficiary by the employee sec_1_401_a_9_-4 q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under the plan an individual may be designated as a beneficiary under the plan either by the terms of the plan or if the plan so provides by an affirmative election by the employee or the employee's surviving_spouse specifying the beneficiary a designated_beneficiary need not be specified by plr-127211-18 name in the plan in order to be a designated_beneficiary so long as the individual who is to be the beneficiary is identifiable under the plan the member of a class of beneficiaries capable of contraction or expansion will be treated as being identifiable if it is possible to identify the class member with the shortest life expectancy sec_1_401_a_9_-4 q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate or a charitable_organization may not be a designated_beneficiary if a person other than an individual is designated as a beneficiary of an employee's benefit the employee will be treated as having no designated_beneficiary for purposes of sec_401 even if there are also individuals designated as beneficiaries sec_1_401_a_9_-4 q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of the date of death sec_1_401_a_9_-4 q a-5 provides that where a_trust is named as a beneficiary of an employee the trust is not a designated_beneficiary however beneficiaries of the trust with respect to the trust's interest in the employee's benefit will be treated as designated beneficiaries for purposes of determining the distribution period under sec_401 if the following requirements are met the trust is valid under state law or would be but for the fact there is no corpus the trust is irrevocable or will by its terms become irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 from the trust instrument and relevant documentation has been timely provided to the plan_administrator sec_1_401_a_9_-4 q a-5 c provides that in the case of a_trust having more than one individual beneficiary sec_1_401_a_9_-5 q a-7 applies in determining the designated_beneficiary whose life expectancy will be used to determine the distribution period the subsection further provides that the separate_account rules under sec_1_401_a_9_-8 q a-2 are not available to the beneficiaries of a_trust with respect to the trust’s benefit in the employee’s benefit sec_1_401_a_9_-4 q a-6 b provides in relevant part with respect to required minimum distributions after the death of an employee that documentation sufficient to enable the plan_administrator to identify beneficiaries of the plan must be provided by the trustee of the trust to the plan_administrator by october of the calendar_year immediately following the calendar_year in which the employee died plr-127211-18 sec_1_401_a_9_-5 q a-5 a provides that if an employee dies on or after the employee's required_beginning_date and has a designated_beneficiary the applicable distribution period for minimum distributions for distribution calendar years after the distribution calendar_year containing the employee's date of death is the greater of the life expectancy determined in accordance with sec_1_401_a_9_-5 q a-5 c of the designated_beneficiary or the employee sec_1_401_a_9_-5 q a-5 c provides that with respect to minimum distributions in any case in which the surviving_spouse is not the sole beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee's death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee's death sec_1_401_a_9_-5 q a-7 provides in general that if more than one beneficiary is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the applicable distribution period sec_1_401_a_9_-8 q a-2 a provides that except as otherwise provided in q a-2 if an employee’s benefit under a defined_contribution_plan is divided into separate_accounts under the plan the separate_accounts will be aggregated for purposes of satisfying the rules in sec_401 sec_1_401_a_9_-8 q a-2 a provides that if the employee’s benefit in a defined_contribution_plan is divided into separate_accounts and the beneficiaries with respect to one separate_account differ from the beneficiaries with respect to the other separate_accounts of the employee under the plan for years subsequent to the calendar_year containing the date as of which the separate_accounts were established or date of death if later such separate_account under the plan is not aggregated with the other separate_accounts under the plan in order to determine whether the distributions from such separate_account under the plan satisfy sec_401 instead the rules in sec_401 separately apply to such separate_account under the plan however the applicable distribution period for such separate_account is determined disregarding the other beneficiaries of the employee’s benefit only if the separate_account is established on a date no later than the last day of the year following the calendar_year of the employee’s death sec_1_401_a_9_-8 q a-3 provides that for purposes of sec_401 separate_accounts in an employee’s account are separate portions of an employee’s benefit reflecting the separate interests of the employee’s beneficiaries under the plan as of the plr-127211-18 date of the employee’s death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira is maintained sec_408 provides generally that in accordance with the rules of sec_72 amounts paid or distributed from an ira are included in gross_income by the payee or distributee sec_408 provides an exception to income inclusion under sec_408 for certain distributions from an ira to the individual for whose benefit the ira is maintained that are rolled over within days to another ira for the benefit of that individual sec_408 provides that amounts from an inherited ira cannot be rolled over into another ira under sec_408 an ira is treated as an inherited ira if the individual for whose benefit the ira is maintained acquired the ira by reason of the death of another individual and such individual is not the surviving_spouse of the other individual sec_1_408-2 provides that the term beneficiaries on whose behalf an ira is established includes except where the context indicates otherwise the estate of the individual dependents of the individual and any person designated by the individual to share in the benefits after the death of the individual sec_1_408-8 q a-1 a provides that an ira is subject_to the required_minimum_distribution rules provided in sec_401 in order to satisfy sec_401 the rules of sec_1_401_a_9_-1 through a -9 must be applied except as otherwise provided sec_1_408-8 q a-1 b provides as relevant that for purposes of applying the required_minimum_distribution rules in sec_1_401_a_9_-1 through a -9 the ira trustee custodian or issuer is treated as the plan_administrator and the ira owner is substituted for the employee sec_1_408-8 q a-3 provides that in the case of distributions from an ira the term required_beginning_date means april of the calendar_year following the calendar_year in which the individual attains age ½ plr-127211-18 revrul_78_406 1978_2_cb_157 provides that the trustee-to-trustee transfer of funds from one ira maintained by an individual to another ira maintained by the same individual even at the direction of that individual does not constitute a payment or distribution includible in gross_income analysis with respect to your first ruling_request each ira created by means of a trustee-to- trustee transfer from ira x will be titled in the name of decedent deceased fbo trust t fbo name of child beneficiary in addition each child beneficiary will have acquired such ira by reason of the death of decedent and is not the surviving_spouse of decedent thus each of these iras constitutes an inherited ira under sec_408 with respect to your second ruling_request each child beneficiary intends to accomplish a trustee-to-trustee transfer to separate that beneficiary’s interest in ira x such transfers will be into four separate iras established and maintained in the name of decedent deceased for the benefit of trust t for the benefit of each child beneficiary in this case consistent with revrul_78_406 the portion of ira x that is in effect maintained in the name of decedent deceased for the benefit of trust t for the benefit of a child beneficiary is being separated from the portions maintained for the benefit of the other child beneficiaries and is being transferred to another ira maintained in the name of decedent deceased for the benefit of trust t for the benefit of that child beneficiary with no other change in title from the transferor ira to the transferee ira with respect to your third ruling_request sec_1_401_a_9_-4 q a-5 c specifically precludes the separate_account treatment described in sec_1_401_a_9_-8 q a-2 a for purposes of determining the distribution period under sec_401 for beneficiaries of a_trust with respect to a trust’s interest as beneficiary of an ira after the death of the ira owner accordingly the child beneficiaries of trust t with respect to the trust’s interest in ira x must all be taken into account for purposes of determining the applicable distribution period that applies to each transferee ira for purposes of sec_401 however because sec_1_401_a_9_-4 q a-5 c is specifically applicable only to the determination of the distribution period under sec_401 sec_1_401_a_9_-4 q a-5 c does not otherwise preclude the creation of separate_accounts as described in sec_1_401_a_9_-8 q a-2 a for beneficiaries of a_trust with respect to a trust’s interest as beneficiary of an ira after the death of the ira owner accordingly each transferee ira may be maintained separately for purposes of sec_401 except for purposes of determining the applicable distribution period plr-127211-18 with respect to your fourth ruling_request all of the child beneficiaries of trust t will be considered designated beneficiaries of ira x under sec_401 if trust t satisfies the requirements of sec_1_401_a_9_-4 q a-5 b under the facts trust t was the named beneficiary of ira x trust t was established by decedent was valid under the laws of state s and became irrevocable at the death of decedent in addition relevant documentation relating to trust t’s status as beneficiary of decedent’s interest in ira x was given to ira x’s custodian by the date required under sec_1_401_a_9_-4 q a-6 b further the beneficiaries of trust t who are beneficiaries with respect to trust t’s interest in ira x are identifiable within the meaning of sec_1_401_a_9_-4 q a-1 because these beneficiaries are the four children the facts indicate that trust t satisfies the four requirements of sec_1_401_a_9_-4 q a-5 b to be treated as a see-through trust therefore the four child beneficiaries of trust t are treated as designated beneficiaries of ira x for purposes of sec_401 in this case under sec_1_401_a_9_-5 q a-7 because more than one beneficiary is designated as a beneficiary the beneficiary with the shortest life expectancy child a is the designated_beneficiary for purposes of determining the applicable distribution period under sec_1_401_a_9_-4 a-4 in addition because decedent’s surviving_spouse is not the sole beneficiary the rule_of sec_1_401_a_9_-5 q a-5 c applies rulings thus with respect to your ruling requests we conclude as follows the beneficiary iras created by means of trustee-to-trustee transfers which will be titled ira of decedent deceased fbo trust t fbo name of child beneficiary constitute inherited iras as that term is defined in sec_408 the creation of the above-referenced iras for the benefit of each child beneficiary by means of trustee-to-trustee transfers as provided in revrul_78_406 shall not constitute taxable_distributions or payments as those terms are defined for purposes of sec_408 to each child beneficiary nor will they be considered attempted rollovers of the iras to each child the above-referenced iras created by trustee-to-trustee transfers from ira x shall be set up in the name of decedent for the benefit of trust t for the benefit of each child beneficiary and may be maintained separately for purposes of determining the required minimum distributions under sec_401 except as discussed in ruling with respect to determination of the measuring life for purposes of calculating the applicable distribution period plr-127211-18 the minimum distribution_requirements under sec_401 concerning the iras created by trustee-to-trustee transfers for the benefit of each child beneficiary may be met by distributing amounts annually from each distinct ira computed using the remaining life expectancy of child a utilizing the single life expectancy table provided at sec_1_401_a_9_-9 q a-1 beginning with the calendar_year reduced by one for each subsequent calendar_year in accordance with sec_1_401_a_9_-5 q a-5 c this letter assumes that ira x satisfies the requirements of sec_408 at all times relevant thereto it also assumes that the transferee iras to be set up by the child beneficiaries will also meet the requirements of sec_408 at all times relevant thereto the rulings contained in this letter are based upon information and representations submitted by trust t and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2019_1 2019_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2019_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely neil sandhu senior technician reviewer qualified_plans branch office of associate chief_counsel employee_benefits exempt_organizations and employment_taxes
